Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter  which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 2, 3-4, 5, 8-9 the use of phrases “to receive SOG”, “for receiving SOG”, “to detect SOG” and “sensed amount of SOG” respectively in the claim is unclear.   As the abbreviation term “SOG” defined as a spin-on-glass, it is unclear if this term is directed to the substrate/glass/wafer or the liquid SOL dispensed or applied to the wafer (see applicant’s specification para [0012], [0014], [0017-0019]).  For the purpose of examination the phrases “to receive liquid SOG”, “for receiving liquid SOG”, “to detect liquid SOG” and “sensed amount of liquid SOG”.  Furthermore, in claim 1, line 3, the phrases “a SOG dispenser” and “the SOG dispenser” are read as “a liquid SOG dispenser” and “the liquid SOG dispenser”.  Applicant also need to correct the specification accordingly.
to pause sensing by the detector based on the sensed amount of SOG outside the nozzle being outside at least one operating parameter” and “wherein the SB valve controller is configured to control operation of the SB valve, and to pause sensing by the optical detector in response to a detected amount of SOG outside the nozzle being outside at least one operating parameter” are unclear.  What has been considered as being outside at least one operating parameter?  Is it “sensing by the detector based on the sensed amount of SOG outside the nozzle” or “the sensed amount of SOG outside the nozzle”?   In the applicant’s specification para [0026] teaches, “In operation 452, the signal analysis circuit receives the indication of the presence of liquid SOG 306 in an abnormal length 338 relative to the dispenser nozzle 304 and determines whether the SOG dispensing system 300 is or is not operating outside set operating parameters. If the SOG dispensing system 300 is not operating outside set operating parameters, then in step 454 the digital SBV controller 328 adjusts the SB valve 322 to withdraw the liquid SOG 306 present in the abnormal length 338 back to a normal length 336. If the SOG dispensing system 300 is operating outside set operating parameters, SOG dispensing is halted.”  Applicant’s specification also teaches on page [0034] “The SOG depositing system includes an SB valve controller configured to receive a signal from the detector, wherein the SB valve controller is configured to control operation of the SB valve, and to pause sensing by the detector in response to a detected amount of SOG outside the nozzle being outside at least one operating parameter. The SOG depositing system includes a tool interlock circuit, wherein the tool interlock circuit is configured to instruct the SB valve controller to close the SB valve in response to the SOG dispenser operating outside of predetermined operation parameters.”  Furthermore, applicant’s specification teaches on paragraph [0021] “A tool interlock circuit 345 provides set operating parameters for the SOG dispenser 302 to the signal analysis circuit 342 to determine if the SOG dispenser 302 is not operating within set operating parameters. For example, if the SOG dispenser 302 is not operating within set operating parameters, the tool interlock circuit 345 causes the digital SBV controller 328 to close the switch valve 324 of the SB valve 322 and transmit an alarm signal.”  For the purpose of examination the phrase “wherein the SB valve controller is configured to pause sensing by the detector based on the sensed amount of liquid SOG outside the nozzle being outside of at least one operating parameter, wherein the liquid dispensing is halted when the SOS depositing system is operated outside set of operating parameters” in claim 1. Additionally in claims 11 and 17 the phase “wherein the SB valve controller is configured to control operation of the SB valve, and to pause sensing by the optical detector in response to a detected amount of liquid SOG outside the nozzle being outside of at least one operating parameter, wherein the liquid dispensing is halted when the SOS depositing system is operated outside set of operating parameters”.
In claims 3-4, the use of the phrase “adapted to” is noted.  It has been held that the recitation that an element that is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  
In claim 11, lines 2, 3-4, 5 and 8; and claim 17, lines 2, 3-4, 5 and 8 the use of phrases “for receiving SOG”, “to receive SOG”, “for detecting SOG” and “detected 
In claim 16, lines 2-3, the use of phrases “withdraw SOG” and “detected amount of SOG outside the nozzle” respectively in the claim is unclear.   As the abbreviation term “SOG” defined as a spin-on-glass, it is unclear if this term is directed to the substrate/glass/wafer or the liquid SOL dispensed or applied to the wafer (see applicant’s specification para [0012], [0014], [0017-0019]).  For the purpose of examination, the phrases “withdraw liquid SOG” and “detected amount of liquid SOG outside the nozzle” are assumed.
In claim 17, line 11, the phase “the SOG dispenser” lacks proper antecedent basis.  For the purpose of examination, the phrase “a nozzle” in claim 17, line 3 is replaced with the phrase “a SOG dispenser having a nozzle”.  Furthermore, the phrases “a SOG dispenser” and “the SOG dispenser” are read as “a liquid SOG dispenser” and “the liquid SOG dispenser”.  	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 8, 10 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2006/028870.
As to claim 1, KR’870 discloses (see Fig 1 and Abstract) a spin-on glass (SOG) depositing system, comprising: a suck back (SB) valve (26) arranged to receive liquid SOG; a SOG dispenser having a nozzle (28), the SOG dispenser coupled with the SB valve (26) for receiving SOG; a detector (44) positioned to detect liquid SOG outside the nozzle; and an SB valve controller (20) coupled with the detector for receiving one or more signals from the detector and coupled with the SB valve (26) for controlling operation of the SB valve, wherein the SB valve controller (20) is capable of pausing sensing by the detector based on the sensed amount of SOG outside the nozzle being outside of at least one operating parameter, wherein the liquid dispensing is halted (stopped) when the SOS depositing system is operated outside set of operating parameters (see English translation pages 4-6, under structure and operation of the invention with a jet control device, detection of existence and non-existence of fault and the control device stops spraying action when fault detected).
Regarding claim 8, KR’870 discloses a tool interlock circuit (interlock generated by the controller, see page 6), wherein the tool interlock circuit is configured to instruct the SB valve controller to close the SB valve in response to the SOG dispenser operating outside of predetermined operation parameters (see detection of existence and non-existence of fault and the control device stops spraying action when fault detected).

As to claim 17, KR’870 discloses (see Fig 1 and Abstract) a spin-on glass (SOG) depositing system, comprising: a suck back (SB) valve (26) arranged to receive liquid SOG; a SOG dispenser having a nozzle (28), the SOG dispenser coupled with the SB valve (26) for receiving SOG; a detector (44) positioned to detect liquid SOG outside the nozzle; and an SB valve controller (20) coupled with the detector for receiving one or more signals from the detector and coupled with the SB valve (26) for controlling operation of the SB valve, wherein the SB valve controller (20) is capable of pausing sensing by the detector based on the sensed amount of SOG outside the nozzle being outside of at least one operating parameter, wherein the liquid dispensing is halted (stopped) when the SOS depositing system is operated outside set of operating parameters (see English translation pages 4-6, under structure and operation of the invention with a jet control device, detection of existence and non-existence of fault and the control device stops spraying action when fault detected).  Furthermore, KR’870 discloses a tool interlock circuit (interlock generated by the controller, see page 6), wherein the tool interlock circuit is configured to instruct the SB valve controller to close the SB valve in response to the SOG dispenser operating outside of predetermined operation parameters (see detection of existence and non-existence of fault and the control device stops spraying action when fault detected).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2006/028870 in view of Fujimoto et al (US 6,391,111).  
KR’870 lacks specifically teaching the SB valve comprising a switch valve and an adjustment valve but Fujimoto et al teaches the SB valve comprising a switch valve (AV) and an adjustment valve suck back valve (SV) each loaded with spring (see Fig 17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a switch valve and an adjustment valve each with spring to control the speed of the valve freely and with high accuracy as taught by Fujimoto (see column 17, lines 22-22-31).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2006/028870 in view of Fujimoto et al (US 6,391,111) as applied to claim 2 and further in view of Yajima (US 7,878,375). KR’870 as modified lacks teaching electromagnetic actuators although a suck back valve driven by electrical motor is taught in Fujimoto (see Fig 6 for motor 121 of a suck back valve 140).  However, a suck back valve with a switch valve adapted to be moved by electromagnetic actuators is known in the art; for instance- as taught by Yajima (see column 9, lines 17-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include electromagnetic actuators for electrically operated motor because it is known in the art as taught by Yajima (see column 9, lines 17-24).

Claims 7, 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2006/028870 in view of Nanbu et al (US 6,054,181).
Regarding claim 7, KR’870 lacks teaching an optical detector.  However, a SOG depositing system using a detector comprising an optical detector is known in the art; for instance as taught by Nanbu e al (see column 21, lines 1-15 and Figs 2 and 25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a detector comprising an optical detector since it is commonly known to use optical detectors as taught by Nanbu et al.
As to claims 9 and 13, KR’870 lacks teaching a movable detector.  However Nanbu et al teaches a movable detector, (see claim 7 retractable optical sensor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a movable detector to accurately position the detectors in relation to the surface of target that needs to be detected.
As to claims 11 and 12, KR’870 discloses (see Fig 1 and Abstract) a spin-on glass (SOG) depositing system, comprising: a suck back (SB) valve (26) arranged to receive liquid SOG; a SOG dispenser having a nozzle (28), the SOG dispenser coupled with the SB valve (26) for receiving SOG; a detector (44) positioned to detect liquid SOG outside the nozzle scanning the liquid SOG outside the nozzle; and an SB valve controller (20) coupled with the detector for receiving one or more signals from the detector and coupled with the SB valve (26) for controlling operation of the SB valve, wherein the SB valve controller (20) is capable of pausing sensing by the detector based on the sensed amount of SOG outside the nozzle being outside of at least one operating parameter, wherein the liquid dispensing is halted (stopped) when the SOS depositing system is operated outside set of operating parameters (see English translation pages 4-6, under structure and operation of the invention with a jet control device, detection of existence and non-existence of fault and the control device stops spraying action when fault detected). KR’870 lacks teaching an optical detector.  However, a SOG depositing system using a detector comprising an optical detector is known in the art; for instance as taught by Nanbu e al (see column 21, lines 1-15 and Figs 2 and 25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a detector comprising an optical detector since it is commonly known to use optical detectors as taught by Nanbu et al.

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2006/028870 in view of Nanbu et al (US 6,054,181) as applied to claim 11 and further in view of Hayashi et al (US 2016/0358829A1).
KR’870 lacks teaching the optical detector is configured to scan by moving a lens or a mirror within the optical detector. However, such feature is taught in Hayashi et al (see Fig 4) for a light detector with a moving mirror. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an optical detector moving a lens or a mirror within the optical detector to form the optical path within the flow passage portion selected among the plurality of flow passage portions as taught by Hayashi et al (see Abstract).

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2006/028870 in view of Nanbu et al (US 6,054,181) as applied to claim 11 and further in view of in view of Fujimoto et al (US 6,391,111).  
KR’870 lacks specifically teaching the SB valve comprising a switch valve and an adjustment valve, but Fujimoto et al teaches the SB valve comprising a switch valve (AV) and an adjustment valve suck back valve (SV), wherein SV disposed between the switch valve and the nozzle (60) and each of AV and SV loaded with a spring (see Fig 17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a switch valve and an adjustment valve  each provided with spring as claimed to control the speed of the valve freely and with high accuracy as taught by Fujimoto (see column 17, lines 22-22-31).

Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  prior art of record does not disclose or suggest a spin on glass depositing system comprising, among others (see claims 11 and 15), a suck back valve, a nozzle, an optical detector, a suck back valve controller, the suck back valve having a switch valve and an adjustment valve as claimed, wherein the SB valve controller is configured to withdraw SOG outside of the nozzle, in response to the detected amount of liquid SOG outside the nozzle being outside of the at least one operating parameter, by closing the switch valve and opening the adjustment valve.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/